Citation Nr: 1548074	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-09 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Original jurisdiction over the appeal now resides with the Houston, Texas RO.

The Veteran testified at an August 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Left Shoulder

The record reflects numerous instances of treatment for pain during service.  In December 2007, the Veteran was diagnosed with bursitis of the shoulder.  Physical examination in August 2010 revealed limitation of external rotation and internal rotation.

At his September 2010 VA examination prior to separation from active duty, the Veteran reported an ongoing history of left shoulder pain.  The examiner noted decreased range of motion.  X-rays conducted during that examination revealed a small calcification in the glenohumeral joint.  The examiner diagnosed the Veteran with left shoulder pain, related to old injury.

In August 2015, the Veteran underwent an X-ray on his left shoulder, which again revealed a calcific density along the posterior/inferior margin of the glenoid, with an adjacent glenoid that was slightly flattened and sclerotic.  The radiologist recommended a magnetic resonance imaging (MRI) test to determine if the body posterior to the left glenoid represented a loose body and/or remote fracture.  In September 2015, the Veteran underwent an MRI for the left shoulder, which revealed tearing in portions of the anterior and superior labrum, and supraspinatus and infraspinatus tendinosis with bursal surface fraying and partial-thickness tearing extending from the undersurface at the junction of the distal posterior supraspinatus and distal anterior infraspinatus with interstitial extension into the infraspinatus.  There was no osseous lesion found on MRI, however, to correspond with the ossific body of the inferior glenoid seen on the comparison radiograph.

Considering that the Veteran was diagnosed with left shoulder bursitis in service, complained of pain throughout service, and has current tendinosis with bursal surface fraying and tearing, the Board finds that further examination is warranted to determine if any of the Veteran's current left shoulder disabilities are due to his in-service complaints of pain.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

II.  Right Knee

The Veteran's service treatment records are replete with evidence of complaints of right knee pain, as well as a diagnosis of patellar tendonitis, most recently in September 2010.  A September 2010 VA examiner documented lost range of motion of the knee, but did not provide a current diagnosis of a right knee disability.  

The Veteran competently reported during his August 2015 hearing that he was diagnosed with a knee sprain in April 2014, but it is unclear whether that diagnosis was in relation to any in-service injury; he did not submit those records for Board consideration.  

The Board finds that there is insufficient evidence to determine whether there is a current right knee disability related to the in-service knee problems identified in the record.  A new examination is needed to address whether there is a current disability, and if so, whether that disability is etiologically related to service.  See Colvin, 1 Vet. App. at 175.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his left shoulder disability.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The examiner should identify the nature of any current left shoulder disability, fully discussing the MRI and X-ray reports of record.  Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left shoulder disability is etiologically related to the Veteran's in-service complaints of left shoulder pain and lost range of motion, the in-service diagnosis of bursitis, or any other in-service event or injury. 

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his right knee disability.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The examiner should identify the nature of any current right knee disability.  Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right knee disability is etiologically related to the Veteran's in-service complaints of knee pain and lost range of motion, the in-service diagnosis of patellar tendonitis, or any other in-service event or injury. 

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

4.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and the representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




